United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               July 25, 2006
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 05-50979
                          Summary Calendar


JOSE CRISTOBAL CARDONA,

                                    Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA; D’WAYNE JERNIGAN; VAL
VERDE CORRECTIONAL FACILITY, also known as the Geo Group Inc.; JOHN
SALAZAR, Captain; ROBERT ARRAMBIDE; RALPH MOSSMAN;
JOHN CAMPBELL,

                                    Defendants-Appellees.


JOSE CRISTOBAL CARDONA,

                                    Plaintiff-Appellant,

versus

VAL VERDE CORRECTIONAL FACILITY; JOHN C. SALAZAR,
also known as Captain Salazar; D’WAYNE JERNIGAN, Sheriff;
JOHN CAMPBELL,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. 2:02-CV-73
                        USDC No. 2:02-CV-77
                       --------------------

Before SMITH, WIENER and OWEN, Circuit Judges.

PER CURIAM:*


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
                           No. 05-50979
                                -2-

     Jose Cristobal Cardona, federal prisoner # 40869080, moves for

leave to proceed in forma pauperis (IFP) following the district

court’s order denying IFP and certifying that his appeal is not

taken in good faith.     Cardona also moves for appointment of

counsel. Cardona pursued relief in parallel actions pursuant to 42

U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971), and his actions were

consolidated in the district court.

     Cardona argues that the district court erred by disposing of

his Bivens claims against Assistant U.S. Attorney Arrambide and

U.S. Marshal Mossman as time-barred because his amended complaint

did not relate back to his initial complaint.     Cardona contends

that he was entitled to equitable tolling and that his amended

complaint should have related back to his initial complaint.       He

argues as to his Bivens and § 1983 actions that the restrictions

placed on his visitation, correspondence, and telephone access

violated his constitutional rights and that the use of chemical

agents violated the Eighth Amendment.

     The district court erred by disposing of the Bivens claims

against Arrambide and Mossman as time-barred because Cardona’s

amended complaint did not relate back to his initial complaint.

See Holmes v. Greyhound Lines, Inc., 757 F.2d 1563, 1566 (5th Cir.

1985); FED. R. CIV. P. 15(c).   Cardona’s IFP motion therefore is

granted. However, all of Cardona’s Bivens claims against Arrambide



under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 05-50979
                                     -3-

and Mossman are barred by Heck v. Humphrey, 512 U.S. 477, 486-87

(1994).   We therefore affirm the district court’s judgment on the

alternative Heck basis.    See Sojourner T. v. Edwards, 974 F.2d 27,

30 (5th Cir. 1992).

     To the extent that Cardona’s § 1983 claims regarding the

restrictions placed upon him are intertwined with his contention

that he was unable to prepare and present an adequate defense,

those claims are barred by Heck.        See Clarke v. Stalder, 154 F.3d
186, 189-90 (5th Cir. 1998) (en banc).           Moreover, Cardona alleges

no specific facts to support his legal arguments regarding his

§ 1983 claims.    He has failed to brief those issues for this

court’s consideration.      See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Finally,   Cardona   has    not   shown    exceptional   circumstances

requiring the appointment of counsel.          See Cupit v. Jones, 835 F.2d
82, 96 (5th Cir. 1987).

     IFP GRANTED; AFFIRMED; APPOINTMENT OF COUNSEL DENIED.